DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on December 30, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 4-5 have been amended; claims 2, 6, 8, 12-13, and 15-20 are canceled; and claims 21-28 have been added.  Accordingly, claims 1, 3-5, 7, 9-11, 14, and 21-28 are pending in this application.
Because of the applicant's amendment, the following in the office action filed June 30, 2021, are hereby withdrawn:
Previous objections to the claims;
Previous claim rejections under 35 USC 112(b).
Claim Objections
Claims 25 and 28 are objected to because of the following informalities:  
Claim 25 should recite, “wherein the at least one additional separated increased width portion has a width that is different than [[the]] a width of each of two of the at least two separated increased width portions” OR “wherein the at least one additional separated increased width portion has a width that is different than [[the]] a width of one
Claim 28 should recite, “wherein the at least two additional separated increased width portions have widths that are different than [[the]] a width of at least one of the two separated increased width portions.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7, 9-11, 14, and 21-24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2014/0150166) in view of Pieroranzio (US 2005/0166298).
Regarding claim 1, Hall discloses a pair of trousers(10) comprising: a left trouser leg (300) comprising at least one fabric piece (portion of 300 exclusive of 500) having a left trouser leg fabric piece edge (edge created at seam 610), the left trouser leg further comprising a left trouser leg bottom (310/513); a right trouser leg (200) comprising at least one fabric piece (portion of 200 exclusive of 500) having a right trouser leg fabric 
Hall does not expressly disclose wherein the inseam panel comprises two separated increased width portions separated by a narrower width portion wherein the separated increased width portions are both wider than the narrower width portion that separates the separated increased width portions and wherein the separated increased width portions are located at positions away from the crotch and from the right trouser leg bottom and the left trouser leg bottom.
Pieroranzio teaches expandable pants (30, Fig. 2) wherein the panel (combination of the elastic net filling opening 33 on both the left and right legs; see para. 0036 where elastic net can be used instead of elastic strips and extend the entire length of the slit) comprises two separated increased width portions (37 on the right leg and 37 on the left leg) separated by a narrower width portion (64) wherein the separated 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the inseam panel of Hall to have variable widths as taught by Pieroranzio in order “to allow the widths to increase while fittingly holding the appendages around the limbs” (para. 0007 of Pieroranzio) to “automatically adjust to the size of the arm or leg through the sleeve or pant leg” (para. 0006 of Pieroranzio) thereby providing a reasonably tailored fit (see para. 0005 of Pieroranzio).
When used in combination, when the separated increased with portions of Pieroranzio are added to the inseam panel of Hall, the separated increased width portions would be located at positions away from the crotch and from the right trouser leg bottom and the left trouser leg bottom (as 37 of Pieroranzio is below a crotch area and above the bottom of the leg).
Regarding claim 3, the combined trousers of Hall and Pieroranzio disclose wherein one of the two increased width portions (37 of Pieroranzio on the inseam panel on the right leg 200 of Hall) is disposed on the right trouser leg (200 of Hall) and one of the two separated increased width portions (37 of Pieroranzio on the inseam panel on the left leg 300 of Hall) disposed on the left trouser leg (300 of Hall).  
Regarding claim 4, the combined trousers of Hall and Pieroranzio discloses wherein the inseam panel (inseam panel 500 of Hall as modified by Pieroranzio) comprises at least one additional separated increased with portion (circular portion 
Regarding claim 5, the combined trousers of Hall and Pieroranzio discloses comprising at least two additional separated increased width portions (circular portion below 37 and above 38 of Pieroranzio on each of the legs), each of which is separated from one another by an additional  narrower width portion (63 of Pieroranzio) (as can be seen in Fig. 2 of Pieroranzio, the circular portion below 37 and above 38 of Pieroranzio on each of the legs is wider than the narrower width portion 63 of Pieroranzio)
Regarding claim 7, the combined trousers of Hall and Pieroranzio disclose wherein one of the two separated increased width portion (37 of Pieroranzio on the right leg) is located closer to the crotch (400/540 of Hall) than to the right trouser leg bottom (512 of Hall) and at least one of the at least two width portions (37 of Pieroranzio on the left leg) is located closer to the crotch than to the left trouser leg bottom (513 of Hall)(as can be understood from Fig. 2 of Pieroranzio).
Regarding claim 9, the combined trousers of Hall and Pieroranzio disclose further comprising a left knee area and a right knee area (knee area proximate reference characters 532 and 533 in Fig. 1 of Hall) and wherein one of the two separated increased width portions (37 of Pieroranzio on each of the legs) and is located proximate either the left knee area or the right knee area (as can be determined from Fig. 1 of Hall and Fig. 2 of Pieroranzio, 37 on the left leg is near the left knee and 37 on the right leg is near the right knee). 

Regarding claim 11, the combined trousers of Hall and Pieroranzio disclose wherein at least one of the two separated increased width portions (37 of Pieroranzio on each of the legs) is located closer to the crotch area (400/540 of Hall) than to the right trouser leg bottom (512 of Hall) or the left trouser leg bottom (513 of Hall) (as can be best understood from Fig. 2 of Pieroranzio where 37 is closer to the crotch than the bottom of the legs).  
4Application No. 15/634,157 Response to Final Office Action dated August 26, 2019  	Regarding claim 14, the combined trousers of Hall and Pieroranzio discloses wherein the inseam panel (500 of Hall) is formed of an elastic or stretchable material (as disclosed in para. 0017 of Hall).
Regarding claim 21, the combined trousers of Hall and Pieroranzio discloses wherein the two separated increased width portions (37 and 38 of Pieroranzio) have the same width (as can be seen in Fig. 2 of Pieroranzio).
Regarding claim 22, the combined trousers of Hall and Pieroranzio discloses wherein the at least one additional separated increased width portion (circular portion 
Regarding claim 23, the combined trousers of Hall and Pieroranzio discloses wherein that at least one additional separated increased width portion (circular portion below 37 and above 38 of Pieroranzio on each of the legs) is located at a position away from the crotch and from the right trouser leg bottom and the left trouser leg bottom (as can be understood from Fig. 2 of Pieroranzio on each of the legs as the additional increased with portions are located just above the knee).
Regarding claim 24, the combined trousers of Hall and Pieroranzio discloses wherein the at least one additional separated increased width portion has a width that is different than the width of at least one of the two separated increased width portions
Regarding claim 26, the combined trousers of Hall and Pieroranzio discloses wherein the at least two additional separated increased width portions (circular portion below 37 and above 38 of Pieroranzio on each of the legs) and the two separated increased portions (37 and 38 of Pieroranzio) have the same width (as can be seen in Fig. 2 of Pieroranzio).
Regarding claim 27, the combined trousers of Hall and Pieroranzio discloses wherein the at least two additional separated increased width portions (circular portion below 37 and above 38 of Pieroranzio on each of the legs) are located at positions away from the crotch and from the right trouser leg bottom and the left trouser leg bottom (as can be understood from Fig. 2 Pieroranzio on each of the legs as the additional increased with portions are located just above the knee).
Allowable Subject Matter
Claims 25 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: Claims 25 and 28 are allowable over the prior art of record as none of them, alone or in combination, disclose trouser with an inseam panel extending from the bottom of the left leg to the crotch and then to the bottom of the right leg, the panel having at least three portions of increased width separated from each other by narrower width portions where at least one of the increased width portions has a different width than the other increased width portions.  The closest prior art is Hall and Pieroranzio.  Hall does not teach the panel having at least three portions of increased width separated from each other by narrower width portions where at least one of the increased width portions has a different width than the other increased width portions.  Pieroranzio teaches the panel having at least three portions of increased width separated from each other by narrower width portions but does not teach where at least one of the increased width portions has a different width than the other increased width portions.  Modifying Hall or Pieroranzio to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims are allowable.


Response to Arguments
Applicant's arguments filed December 30, 2020, regarding the 35 USC 103 rejection of claims 1, 3-5, 7, 9-11, and 14, have been fully considered but they are not persuasive.   Applicant argues the combination of Hall and Pieroranzio is not proper as Pieroranzio “is missing an “inseam panel at least partially disposed within the crotch” of a pair of trousers and that Pieroranzio’s apertures and channel are not part of any inseam panel” (see Remarks, p. 8, 1st full para.).  Examiner respectfully disagrees and maintains that the combination is proper.  First, Applicant’s argument that Pieroranzio does not show a panel is not relevant as Examiner has previously pointed out that the panel is a “combination of the elastic net filling opening 33 on both the left and right legs; see para. 0036 where elastic net can be used instead of elastic strips and extend the entire length of the slit” (see previous office action p. 6, final paragraph and see the prior art rejection of claim 1 above).  Therefore the opening/slit 33 is filled with an elastic net and the elastic net filling such an opening is the panel.  Second, Applicant’s argument that the combination is improper because the panel is not in the inseam and does not continue through the crotch is not persuasive.  Examiner respectfully notes that Pieroranzio is not the primary reference.  The primary reference is Hall which comprises an inseam panel 500 that extends from the bottom of the legs and through the crotch.  Pieroranzio has only been used as a teaching reference to modify Hall, In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Both Hall and Pieroranzio can be considered analogous art as they are in the field of pants with stretchable panels along a side of each of the legs.  Examiner notes Applicant has not amended claims 1, 3-5, 7, 9-11, and 14 to distinguish over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732